19-08410-rdd            Doc 10        Filed 04/06/20 Entered 04/06/20 20:34:42                             Main Document
                                                   Pg 1 of 2



ASK LLP
Joseph L. Steinfeld, Jr., Esq.
Brigette McGrath, Esq.
2600 Eagan Woods Drive, Suite 400
St. Paul, MN 55121
Telephone: (651) 406-9665

 -and-

Edward E. Neiger, Esq.
151 West 46th Street, 4th Floor
New York, NY 10036
Telephone: (212) 267-7342

Counsel for Plaintiff, Kmart Holding
Corporation

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     Chapter 11
In re:
                                                                     Case No. 18-23538-RDD
                                              1
Sears Holdings Corporation, et al.,
                                                      Debtors.       (Jointly Administered)

Kmart Holding Corporation,
                                                      Plaintiff,
v.

Supplylogix LLC,                                                     Adv. No. 19-08410
                                                  Defendant.




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as
follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations
LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service,
LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742);
Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver
of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL
Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois
LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears
Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters
is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
19-08410-rdd      Doc 10     Filed 04/06/20 Entered 04/06/20 20:34:42            Main Document
                                          Pg 2 of 2



                NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff voluntarily dismisses this action in

its entirety without prejudice. An answer has not been filed.

Dated: April 6, 2020                  ASK LLP

                              By:      /s/ Brigette G. McGrath
                                      Brigette G. McGrath, Esq., NY SBN 4962379
                                      Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                      2600 Eagan Woods Drive, Suite 400
                                      St. Paul, MN 55121
                                      Telephone: (651) 406-9665
                                      Email: bmcgrath@askllp.com

                                      -and-

                                      Edward E. Neiger, Esq.
                                      151 West 46th Street, 4th Floor
                                      New York, NY 10036
                                      Telephone: (212) 267-7342

                                      Counsel for Plaintiff, Kmart Holding
                                      Corporation




                                                 2
